Jenks, P. J. (concurring):
I vote for reversal of this order. My brother Kelly has stated the facts and has cited the cases.
In Quinn v. Leathern (L. R. [1901] App. Cas. 506) the lord chancellor says: “Every judgment must be read as applicable to the particular facts proved, or assumed to be proved, since the generality of the expressions which may be found there are not intended to be expositions of the whole law, but governed and qualified by the particular facts of the case in which such expressions are to be found. The other is that a case is only an authority for what it actually decides. I entirely deny that it can be quoted for a proposition that may seem to follow logically from it. Such a mode of reasoning assumes that the law is necessarily a logical code, whereas every lawyer must acknowledge that the law is not always logical at all.”
The course complained of may be described accurately enough as a boycott. The sole question is whether the court was justified in granting this injunction against this boycott. The court was not justified, unless it appear that the boycott is a conspiracy to accomplish an unlawful end, or a lawful end by unlawful means, causing “ irreparable damage.” (Gompers v. Bucks Stove & Range Co., 221 U. S. 437.) If the primary purpose of the boycott is to better the condition of the boycotters as laborers; and- not to do irreparable injury to the plaintiff, the boycott is not unlawful. And if to *513accomplish this primary purpose the means are lawful and yet there is incidental irreparable injury to the plaintiff, s,uch injury does not make the boycott unlawful. The sole injury stated is, to my mind, but incidental. The facts, as Kelly, J., shows, do not present the issue of a common carrier who refuses carriage of goods.
So far, the facts appear by affidavits only. The trial may reveal that the facts are different from the present appearance of them, and it may establish that this boycott is a conspiracy; or the consequences of this course of the defendants may be far-reaching and conditions may follow that justify other legal remedies, either of the common law or of statutes, State or National. But that is not the concern of this court in the present litigation. The sole duty of this court is to declare the law as between the litigants now before it.